Appellant insists that bill of exceptions No. 8 should have been considered as it reveals reversible error. The following is a substantial synopsis of the bill: While the witness Griggs was upon the stand, he testified that he knew Jack Celeste and saw him on the 14th day of April "when he came in the store." There was an old man sitting on the ice box and Celeste said: "Old man, give me your money." The old man replied: "I ain't got no money; I am a poor old cripple man." The witness was looking at a piece of paper, and upon looking up, he observed the appellant with a mask on his face. He heard him call to his brother: "Come in, Joe, and search him." Joe came in and searched the old man. The witness saw just one man doing the searching. Neither the appellant nor his brother saw the witness while they were searching the old man. Objection to the testimony was made upon the ground that it tended to connect the appellant with a contemporaneous crime; that it shed no light on the case upon the trial; that it related to past events and was calculated to prejudice the accused. It is not made clear from the bill whether or not the transaction was the same as that in which the assault was made and upon which the prosecution is based. It is stated in the bill that the "testimony tends to connect the defendant with contemporaneous crime." If it was contemporaneous, it may have been res gestae, and it may have shed light upon the identity of the appellant. The bill fails *Page 221 
to give the information that would be essential to enable this court to determine either that the testimony was inadmissible or that it was harmful error. So far as shown by the bill, the testimony may have been relevant as rebutting some issue raised by the testimony of the appellant's witnesses. At any event, the bill fails to show error or facts upon which error would necessarily be inferred.
The motion is overruled.
Overruled.